697 S.E.2d 834 (2010)
In the Matter of Richard R. HARSTE.
No. S10Y1410.
Supreme Court of Georgia.
July 12, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Bouhan, Williams & Levy, Walter C. Hartridge, Savannah, for Harste.
PER CURIAM.
This matter is before the Court on the Report and Recommendation of the Review Panel recommending that the Court accept the petition for reinstatement of Respondent Richard R. Harste (State Bar No. 333333). By opinion issued February 23, 2009, this Court suspended Respondent for one year with conditions upon reinstatement. In the Matter of Richard R. Harste, 285 Ga. 80, 673 S.E.2d 235 (2009). In his petition, which was filed April 7, 2010, and amended petition, Respondent has demonstrated that he has met all the required conditions for reinstatement. Old Republic National Title Insurance Company, for whom Respondent was agent, agrees that Respondent has met the required conditions for reinstatement and has no objection to the reinstatement. The State Bar also recommends acceptance of the petition for reinstatement.
Having reviewed the record, we agree that Respondent has satisfied the conditions for reinstatement. Accordingly, as Respondent has met the procedural and legal requirements to be readmitted to the State Bar of *835 Georgia, this Court hereby approves his petition for reinstatement and orders that Richard R. Harste be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition for reinstatement accepted.
All the Justices concur.